Citation Nr: 1040139	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  04-42 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

"Entitlement to an initial rating greater than 50 percent for 
PTSD for the period prior to January 25, 1999." 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1961.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Because the parties have revised the issue before the Board on 
appeal, a discussion of the case's procedural history is 
necessary.  A March 8, 2000 rating decision granted service 
connection for post-traumatic stress disorder (PTSD) and assigned 
a 50 percent disability rating effective December 30, 1992, the 
date on which the claim was filed.  The Veteran was so notified 
by a letter dated March 10, 2000.  As noted on page 4 of the 
rating decision, a VA examination was scheduled immediately to 
ascertain the current level of disability; it was conducted in 
March 2000.  On the basis of the examination report and 
outpatient treatment reports from June 22, 2000, the RO continued 
the 50 percent rating in a July 2000 rating decision.  In a VA 
Form 21-4138 dated in August 2000, the Veteran expressed 
disagreement with the rating decision dated July 24, 2000.  A 
statement of the case (SOC) issued in June 2001 identified the 
July 2000 rating decision as the action appealed.  In a January 
2003 decision, the Board granted a 100 percent disability 
evaluation for PTSD; the Veteran did not appeal this decision to 
the United States Court of Appeals for Veterans Claims (Court).  
The RO implemented the Board's January 2003 decision by a January 
2003 rating decision that, in pertinent part, assigned a 100 
percent disability evaluation for PTSD from January 25, 1999.

The Veteran was notified of the RO's action by letter in March 
2003, and in October 2003 his representative submitted the 
Veteran's VA form 21-4138 expressing disagreement with the 
effective date of the 100 percent rating and requested that it be 
used "as supporting documentation for earlier effective date 
for PTSD rating." (emphasis and bold in original)  The RO 
issued a SOC in July 2004, which identified the January 2003 
rating decision as the action appealed and the issue as 
"Entitlement to an earlier effective date, prior to January 25, 
1999, for the 100 percent evaluation of post traumatic stress 
disorder."  The revised SOC issued in October 2004 also did the 
same.  The Veteran's representative also did the same in argument 
submitted in January 2005 and in April 2007.  Neither the Veteran 
nor his representative argued for the assignment of an 
intermediate rating of 70 percent.  In a June 2007 decision, the 
Board denied an effective date earlier than January 25, 1999 for 
the grant of a 100 percent rating for PTSD.  The Veteran appealed 
this decision to the Court.

In a joint motion for remand granted by order of the Court in May 
2009, the Veteran's attorney and the attorney for the Secretary 
of Veterans Affairs agreed that the characterization of the issue 
in the Board's June 2007 decision was incorrect.  Accordingly, 
the Board has characterized the issue as the parties did on page 
3 of the motion.  Having re-characterized the issue before the 
Board on appeal, the parties also agreed that the Board failed to 
address whether a claim for total disability due to individual 
unemployability (TDIU) had been reasonably raised by the evidence 
of record prior to January 1999 and, thus, remand to the Board 
was required.  The parties agreed that the Veteran had filed a 
notice of disagreement to the March 2000 rating decision, rather 
than to the July 2000 rating decision, on the basis of an October 
2000 letter from the RO that acknowledged receipt of the 
Veteran's "written disagreement with the [VA] decision of 
3/16/00."  Also, on the basis of the recharacterized issue on 
appeal, the parties agreed that the Board's analysis in its 2007 
decision was not sufficient to address why the evidence of record 
did not support a 70 percent rating, and that the Board should 
address consideration of entitlement to a higher rating under the 
criteria in effect both before and after the November 7, 1996 
amendment of the rating criteria, as well as whether staged 
ratings should be assigned.  The parties stated that when the 
Board addresses whether the Veteran is entitled to an initial 
rating greater than 50 percent for his PTSD for the period from 
November 7, 1996 to January 24, 1999, the Board should do so in 
keeping with the Court's precedent in Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002), "and not treat the list of examples 
in the Diagnostic Code as an exhaustive or limited list," 
apparently referring to the examples given in the General Rating 
Formula for Mental Disorders, 38 C.F.R. § 4.130.  

As the Board is granting a 100 percent disability evaluation on a 
schedular basis for the Veteran's PTSD for the period from 
December 30, 1992 to January 24, 1999, this decision represents a 
full grant of the benefit sought, and the Board finds that any 
claim for TDIU is, therefore, moot.  38 C.F.R. § 4.16(a) (2010) 
(TDIU may be assigned only where the schedular rating is less 
than total).  See also VAOGCPREC 6-99 (June 7, 1999); Vettese v. 
Brown, 7 Vet App. 31 (1994) ("claim for TDIU presupposes that the 
rating for the condition is less than 100 percent"); Holland v. 
Brown, 6 Vet App. 443 (1994); Green v. West, 11 Vet. App. 472, 
476 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  From December 30, 1992 and prior to January 25, 1999, the 
Veteran was unable to obtain or retain employment and had total 
occupational impairment due to his service-connected PTSD.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for an 
initial 100 percent evaluation for PTSD have been met for the 
period from December 30, 1992 to January 24, 1999.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.130, 4.132, Diagnostic Codes 9400 through 9411 
(effective prior to November 7, 1996) and 9411 (effective from 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Criteria

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Multiple (staged) ratings may be 
assigned for different periods of time during the pendency of the 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.

As previously noted, the Veteran's PTSD is currently assigned a 
50 percent rating for the period from December 30, 1992 to 
January 25, 1999.  As noted by the parties in the motion granted 
by the Court, VA issued new regulations for rating disabilities 
for mental disorders that became effective November 7, 1996.  The 
Board notes that consideration under the revised schedular 
criteria should not be undertaken before such criteria became 
effective.  The effective date rule in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a claim 
prior to the effective date of the liberalizing law.  That is, 
neither the RO nor the Board can apply the revised rating 
schedule for any date prior to November 7, 1996.

Under the criteria in effect prior to November 7, 1996, 
psychiatric disorders were evaluated pursuant to 38 C.F.R. § 
4.132, which provided ratings from 0 to 100 percent based on the 
level of disability.  As pertinent here, a 50 percent evaluation 
was warranted for considerable impairment of social and 
industrial adaptability.  A 70 percent rating was warranted for 
psychoneurotic disability when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired and the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community; there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities, such as fantasy, confusion, panic 
and explosions of aggressive energy, resulting in profound 
retreat from mature behavior; or the veteran was demonstrably 
unable to obtain or retain employment.  

Under the previously applicable regulation, the finding of only 
one of the criteria listed for a 100 percent rating in Diagnostic 
Code 9400 may be sufficient to support the assignment of that 
rating.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the revised criteria, a 50 percent evaluation is for 
assignment when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-typed 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent disability evaluation is assigned for occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for 
mental disorders in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of symptoms, or their effects, that would justify a 
particular rating.  See Mauerhan, supra.  It is not required to 
find the presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings. Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated for 
each rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation. 
Id.

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness. See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).

A GAF score of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM 
DSM-IV, 46-7 (1994).

II.  Analysis

The Board concludes that the Veteran is entitled to a total 
disability rating for his PTSD for the appeal period from 
December 30, 1992 and prior to January 25, 1999.  

The November 1992 psychosocial and combat stress assessment from 
the St. Petersburg Vet Center indicates that the Veteran had more 
than 50 jobs since he left the military.  His longest job was 
almost a year; he was fired because he didn't get along with the 
supervisor.  He was not currently employed.  

The Veteran's mother reported in a December 1993 statement that 
he could not hold a job.  

VA treatment records included a December 1992 record that noted 
that the Veteran's symptoms were comprised of a sleep disorder 
with frequent and intense nightmares, agitated depression, and 
extreme social isolation and distrust of others.  The treating 
psychologist noted that the Veteran was unemployed and it was 
unlikely that he would be able to obtain and maintain employment 
due to his profound psychopathology.  The Veteran was diagnosed 
with chronic and severe PTSD.  A November 1993 record noted that 
he could not hold a job.  A February 1994 record specifically 
noted that he was not employable due to irritability, and 
decreased attention, concentration, and memory.  On mental status 
examination, he had nervousness, anxiety, flashbacks, 
hallucinations of artillery, stress intolerance, avoidant 
behavior, obsessive thoughts, decreased sleep, decreased insight, 
decreased social judgment, and increased irritability in that he 
was argumentative without even realizing it.  An August 1994 
record noted that he was depressed, irritable, and avoidant, and 
had occasional suicidal thoughts, decreased attention and 
concentration, obsessive and intrusive thoughts, and decreased 
judgment and insight.  Treatment records dated from 1994 through 
1997 continued to diagnose the Veteran with severe PTSD and 
described him as not employable.  

On August 1994 VA examination, the Veteran reported that he had 
difficulties with remembering Vietnam, difficulties with trusting 
people, and periods of isolation.  He also withdrew from social 
activities.  On mental status examination, he became somewhat 
agitated, his content of thought indicated confusion at times in 
that he jumped from subject to subject in an explosive manner.  
His mood was considered to be on the depressed side.  His 
feelings about the future were negative; he felt that he had to 
live by himself because he didn't trust anybody.  When he started 
to trust people, he would become panicky and be brought back to 
the Vietnam era.  His thought content indicated a continuous 
preoccupation with the Vietnam conflict.  He felt that he was not 
given the right treatment since he returned and that nobody tried 
to help him.  Since then, he felt that everybody was his enemy 
and he tried to stay away from people for fear of his reactions.  
There were no visual or auditory hallucinations.  When he heard 
sudden noises, it sometimes took him back to when he was being 
shot at in Vietnam.  His insight appeared to be superficial.  He 
was diagnosed with PTSD by history with social maladaptation 
since then.  He was assigned a Global Assessment of Functioning 
Score (GAF) "around 60."  

The Board finds that the evidence is in equipoise concerning 
whether the Veteran was unable to obtain or retain employment and 
had total occupational impairment due to his service-connected 
PTSD for the period from December 30, 1992 and prior to January 
25, 1999 under both the old and revised criteria.  As previously 
noted, it is not necessary that all of the particular symptoms 
described in the rating criteria for a particular degree of 
disability be present; with resolution of reasonable doubt in the 
Veteran's favor, it may be said that the medical evidence of 
record supports a conclusion that the level of impairment more 
nearly approximates a 100 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  

The Board acknowledges that the clinical evidence does not show 
that the Veteran has gross impairment in thought processes or 
communication or behavior, or that he is so impaired or divorced 
from reality that he is disoriented to time, person, or place, 
and to such an extent that he cannot recall names of family or 
his own name.  Nor does it show that he was or is in persistent 
danger of hurting himself or others.  He is not shown to have 
persistent delusions or hallucinations.  Likewise, severe PTSD 
symptoms bordering on gross repudiation of reality are not shown.  
He has not demonstrated suicidal ideation; obsessional rituals; 
illogical, obscure, or irrelevant speech; or spatial 
disorientation.  Nonetheless, the Veteran has demonstrated 
difficulty in performing activities of daily living, such as 
maintaining adequate personal hygiene and obtaining and 
maintaining gainful employment.  His primary, persistent symptoms 
have been paranoia, irritability, anxiety, anger, and intrusive 
thoughts about Vietnam.  He has significant difficulty trusting 
people.  His symptoms do significantly impair his ability to 
maintain interpersonal relationships, although he is not shown to 
have been so impaired that he is virtually isolated from all 
social contact.  Nonetheless, as long as the evidence may be said 
to be in equipoise concerning whether his symptoms result in 
either virtual isolation in the community or demonstrable 
inability to obtain or retain employment, or concerning evidence 
of total occupational and social impairment, a 100 percent rating 
may be assigned.

The GAF score assigned at the VA examination in April 1993 was 
50, and was 55 for the past year.  The GAF score assigned at the 
August 1994 VA examination was 60.  These scores would reflect 
moderate to serious symptoms.  The Board notes, however, that GAF 
scores are only one indication of the severity of a given 
service-connected mental disorder. 38 C.F.R. § 4.130; see also 
Carpenter, supra.  In contrast, the Board notes that, on January 
25, 1999, a clinical nurse specialist assigned the Veteran a GAF 
score of 45.  In October 2000, a VA doctor assigned a GAF score 
of 45 based on his continuous experience with the Veteran, having 
seen him on a regular basis since October 26, 1998.  Similarly, a 
GAF score of 40 was assigned by the Vet Center assessment in 
December 1992.  

Regardless of the Veteran's GAF score and reported symptoms, it 
is clear from the record that the Veteran did not work during the 
period from December 30, 1992 to January 24, 1999, and that some 
have attributed his unemployment to his psychiatric disability.  
Accordingly, although the Veteran's GAF score has varied 
significantly during the period in question, with resolution of 
reasonable doubt in the Veteran's favor, the Board will give 
greater weight to the notations supporting a higher, rather than 
a lower, level of psychiatric disability and find that the 
severity of the disability at issue is more appropriately 
reflected by a 100 percent for the period from December 30, 1992 
and prior to January 25, 1999.  See 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 4.97, Diagnostic Codes 9400 through 9411 (effective 
prior to November 7, 1996) and 9411 (effective from November 7, 
1996).

III.  Duties to Notify & Assist

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Although the VCAA now 
applies to the instant claim, there is no reason to belabor the 
impact of the VCAA on this matter inasmuch as the determination 
above constitutes a full grant of that portion of the claim and 
any error in notice is, therefore, harmless.


ORDER

Subject to the provision governing the award of monetary 
benefits, an initial 100 percent disability evaluation for PTSD 
is granted from December 30, 1992 and prior to January 25, 1999.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


